DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 
Information Disclosure Statement
	The IDS filed on March 28, 2022 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayner et al. (US 2017/0141387) in view of Zhamu et al. (WO 2017/172104)
For claims 1 and 8:  Hayner teaches a method of producing a powder mass of an anode active material for a lithium battery, the method comprising mixing graphene sheets in a liquid medium or solvent to form a suspension (Hayner in [0031], [0039]), dispersing a plurality of particles of an anode active material in said suspension to form a slurry or “dispersion” ([0039]), dispensing the slurry and removing the solvent to form the powder mass, the powder mass comprising multiple particulates or “micron scale particles” of the anode active material encapsulated by a thin layer of graphene ([0040-0041]).  The dispensing the slurry and removing the solvent is by nebulizing of aerosol droplets in an atomizer provided with a carrier gas of air ([0039], [0045]). 
Hayner does not explicitly teach mixing the graphene sheets with an elastomer or its precursor so that the graphene sheets are dispersed in an elastomeric material.  However, Zhamu in the same field of endeavor teaches a powder mass of an anode active material which comprises graphene sheets (Zhamu on pg. 9 lines 17-25) and which is dispersed in an elastomeric material. (pg. 7 line 26 to pg. 8 line 19)  The elastomeric material is natural polyisoprene, inter alia. (pg. 8 line 4 et seq., Table 2 on pg. 27)  The skilled artisan would find obvious to modify Hayner so that the graphene sheets are dispersed in an elastomeric material.  The motivation for such a modification is for the anode active material to be capable of overcoming rapid capacity decay. (pg. 5 line 26 et seq.)
As to the weight of the graphene sheets dispersed in an elastomeric matrix being from 0.01% to 50% by weight, Hayner teaches the active material as from about 60 to about 90 weight percent relative to the amount of the graphene which encapsulates it. (Hayner in [0041])  Therefore, initially the graphene is from 10% to 40% by weight, and the skilled artisan would find obvious upon mixing the graphene sheets with an elastomer the optimum combination of percentages within the prior art conditions through routine experimentation.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997)  Determining where the optimum combination of percentages lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  
The examiner notes that limitations to the tensile strain, lithium ion conductivity and electrical conductivity of the graphene/elastomer have not been given patentable weight as such features do not give scope or meaning to the claimed method of producing.
	For claims 3 and 9-13:  In Hayner, the graphene sheets are graphene oxide, inter alia, and the anode active material is nanoparticles of Si, inter alia. (Hayner in [0039], [0056], [0027], [0031])
 For claim 4:  As already discussed, modification of Hayner by mixing the graphene sheets with an elastomer in view of Zhamu would be obvious at least to one of ordinary skill in the art.  As to the mixing including chemical bonding, it is asserted that Zhamu teaches or at least suggests the mixture to include chemical bonding via chemical methods for encapsulation. (Zhamu on pg. 20 line 20 et seq.)
For claim 5:  The step of mixing the graphene sheets and elastomer or its precursor includes dissolving or dispersing from 2 to 7 wt % of an additive, which teaches or at least suggests 0.1% to 40% by weight of a lithium ion-conducting additive in the liquid medium or solvent. (Hayner in [0070])
 	For claim 8:  The method includes an operating procedure including dip coating (Hayner in [0073]), which teaches or at least suggests pan-coating, e.g. dip coating employs a pan to hold the solution material. 
	For claims 18-20:  Hayner further teaches mixing a binder resin and a conductive additive as part of the slurry and into a lithium ion battery. (Hayner in [0067], [0080])

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayner et al. (US 2017/0141387) in view of Zhamu et al. (WO 2017/172104), and further in view of Yushin et al. (US 2015/0236372)
The teachings of Hayner and Zhamu are discussed above.
For claims 6-7:  Hayner does not explicitly teach the claimed lithium ion-conducting additive or lithium salt.  However, Yushin the same field of endeavor teaches a lithium ion-conducting additive such as Li2S and a lithium salt such as LiTFSI, inter alia. (Yushin in [0114])  The skilled artisan would find obvious to further modify Hayner with a lithium ion-conducting additive and lithium salt.  The motivation for such a modification is to enhance the stability and rate performance of graphene composites. ([0081])


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayner et al. (US 2017/0141387) in view of Zhamu et al. (WO 2017/172104), and further in view of Holman et al. (US 2004/0018430)
The teachings of Hayner and Zhamu are discussed above.
For claims 14-17:  Hayner does not explicitly teach a coating of carbon or the slurry to contain carbon.  However, Holman in the same field of endeavor teaches a slurry to contain a carbon material such as carbon black, inter alia. (Holman in [0099])  Furthermore, Holman teaches an electron-conducting polymer such as polyaniline and a lithium-ion conducting polymer such as polyethylene oxide. ([0098])  The skilled artisan would find obvious to further modify Hayner with carbon and conducting polymers.  The motivation for such a modification is to provide adequate conductivity for the electrochemical device to function. ([0099])
 	
Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered and are persuasive.  Specifically, applicant submits that Hayner is silent on the elastomeric material.  In withdrawing the prior reference to Wu, the examiner concedes with this argument.  However, the combination of Hayner and newly-cited Zhamu is asserted to teach or at least suggest the claimed elastomeric material.  
As to Hayner being silent on including the claimed operating procedure for the step of dispensing the slurry and removing the solvent and/or polymerizing/curing the precursor to form the powder mass, this argument is not found persuasive.  For the reasons set forth in the present Office action, in Hayner, the dispensing the slurry and removing the solvent by nebulizing of aerosol droplets in an atomizer provided with a carrier gas of air results in the formation of a coated/encapsulated composite particle, which is asserted to teach or at least suggest operating a procedure of air-suspension coating.
The examiner notes that arguments to Yushin and Holman are merely to these references not remedying alleged deficiencies in Hayner.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722